Citation Nr: 1412915	
Decision Date: 03/26/14    Archive Date: 04/08/14

DOCKET NO.  09-39 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia



THE ISSUE

Entitlement to service connection for hypertension, claimed as secondary to the service-connected status-post myocardial infarction.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

J. Smith, Counsel



INTRODUCTION

The Veteran served on active duty from November 1968 to August 1970 with additional unverified service in the Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

Although the Veteran initially requested a personal hearing with a Veterans Law Judge, he withdrew his hearing request in August 2013.  His hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2013).

In October 2013, the Board adjudicated a number of claims and remanded the above-captioned matter for further development.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In October 2013, the Board requested a medical opinion on whether the Veteran's hypertension has been caused or aggravated by his service-connected heart disability.  In the Remand Directive, the Board emphasized the portion of the request pertaining to aggravation, and included a definition of the term.

In December 2013, a VA examination was conducted.  The examiner opined, "the condition claimed is less likely than not (less than 50% probability) proximately due to or the result of the Veteran's service connected condition."  As rationale, the examiner stated, "there is no medical evidence supporting myocardial infarctions as an etiology for hypertension."

The Board finds that while this opinion and rationale clearly address the concept of secondary service connection based on direct causation, there has not been substantial compliance with the Board's question on aggravation.  

The Court has indicated that in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation. See, e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 140-41 (2013); Allen v. Brown, 7 Vet. App. 439, 449 (1995) (finding the use of language "not due to, "not caused by," or "not related to" a service-connected disability, while sufficient to describe whether a service-connected disability causes a non-service-connected disability, is insufficient to address the question of aggravation under § 3.310(b)).

It was specifically this theory of entitlement that was emphasized in the last Board remand.  Where VA provides the Veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1.  The RO should then take all indicated action to forward the claims file, to include a copy of this REMAND, to the VA examiner who prepared the December 2013 report for an addendum opinion.

The examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently worsened beyond
normal progression) by his service-connected status post myocardial infarction with blockage of the central
artery and heart damage.  

If the examiner finds that the hypertension was so aggravated, the examiner must provide an opinion regarding the baseline level of severity of the hypertension prior to onset of aggravation.

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles.   The rationale for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the opinion report, and a rationale provided for that conclusion.

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO must arrange for the Veteran to undergo a VA examination to obtain an opinion responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

2.  The Veteran should be notified that it is his responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2013).  

3.  After the completion of any action deemed appropriate, the claim should be readjudicated.  If the benefit sought remains denied, the appellant should be provided a supplemental statement of the case and given the opportunity to respond. 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

